Case 2:19-cv-09039-SDW-LDW Document 23 Filed 04/06/20 Page 1 of 4 PageID: 1123



 Loly G. Tor
 K&L GATES LLP
 One Newark Center, 10th Fl.
 Newark, NJ 07102
 P: (973) 848-4000
 F: (973) 848-4001
 loly.tor@klgates.com
 Attorneys for Plaintiff World
 Wrestling Entertainment, Inc.
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 WORLD WRESTLING
 ENTERTAINMENT, INC.,

                Plaintiff,
                                                Civ. Act. No.: 19-cv-9039-SDW-LDW
         vs.
                                  NOTICE OF DISMISSAL
 ERIC D. MOORE, ANTHONY           WITHOUT PREJUDICE
 SIMMONS, LOUIS E. MOORE, LILLAR
 R. HAYES, ANDRE OQUINN, PARIS E.
 LEACRAFT, DEVON BROWN,
 MITCHELL J. SLATER, TYREAK
 RUSH, JOHN AND JANE DOES 1-100,
 and XYZ CORPORATIONS 1-100,

                Defendants.


          Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiff World

 Wrestling Entertainment, Inc. (“WWE”), by and through its undersigned attorney,

 hereby files this Notice of Dismissal Without Prejudice and states as follows:




 304617151 v1
Case 2:19-cv-09039-SDW-LDW Document 23 Filed 04/06/20 Page 2 of 4 PageID: 1124



          1.    WWE commenced this action on March 28, 2019 by filing a Verified

 Complaint seeking relief to prevent the widespread and concerted counterfeiting

 activity that WWE encounters at its live wrestling events.

          2.    On March 29, 2019, this Court entered a Temporary Restraining

 Order and Seizure Order (the “TRO”) authorizing WWE to seize counterfeit

 merchandise at its WrestleMania® 35 event that took place on April 7 at MetLife

 Stadium in East Rutherford, New Jersey. Pursuant to the TRO, WWE filed an

 injunction bond with the Court in the amount of $10,000.

          3.    Under the authority of the Court’s TRO, WWE was able to seize

 counterfeit merchandise and served nine (9) counterfeiters with the Verified

 Complaint and the TRO.

          4.    WWE applied for a preliminary injunction and order of seizure which

 was heard by the Court on April 15, 2019 at 12:00 p.m. at the United States

 District Court for the District of New Jersey, 50 Walnut Street, Newark, New

 Jersey 07101 in Courtroom 5C.

          5.    Despite having notice of the preliminary injunction hearing, no

 Defendants appeared. Thereafter, the Court issued a Preliminary Injunction and

 Order of Seizure of Counterfeit Goods (the “PI Order”).

          6.    By its terms, the PI Order expired on March 31, 2020.




 304617151 v1
Case 2:19-cv-09039-SDW-LDW Document 23 Filed 04/06/20 Page 3 of 4 PageID: 1125



          7.    Despite service of the Verified Complaint, none of the named

 defendants filed an answer or otherwise appeared in this action.

          8.    In addition, since entry of the Court’s PI Order, WWE has enforced

 the Court’s PI Order against counterfeiters that have appeared at its live events.

 Under the authority of the Court’s PI Order, WWE has successfully seized

 counterfeit goods from counterfeiters at WWE events. However, when WWE has

 attempted to serve counterfeiters, those individuals have refused service of the PI

 Order, refused to provide contact information or have simply run off when

 approached.

          9.    Given these circumstances, it is unlikely that any of the named

 defendants or any other individuals will appear in this action.

          10.   Therefore, in the interest of judicial economy, WWE files this Notice

 of Dismissal Without Prejudice to refiling and dismisses its claims set forth in the

 Amended Complaint pursuant to Rule 41(a)(1)(A)(i).

          11.   WWE also requests dismissal of the aforementioned injunction bond.

 A proposed Order is attached.




 304617151 v1
Case 2:19-cv-09039-SDW-LDW Document 23 Filed 04/06/20 Page 4 of 4 PageID: 1126



                        Respectfully Submitted,

                        /s/ Loly G. Tor
                        Loly G. Tor
                        K&L Gates LLP
                        One Newark Center, Tenth Floor
                        Newark, NJ 07102
                        Telephone: (973) 848-4026
                        Fax: (973) 848-4001
                        E-mail: loly.tor@klgates.com

                        Christopher M. Verdini (admitted pro hac vice)
                        E-mail: christopher.verdini@klgates.com
                        K&L Gates LLP
                        K&L Gates Center
                        210 Sixth Ave.
                        Pittsburgh, Pennsylvania 15222
                        Telephone: (412) 355-6500
                        Facsimile: (412) 355-6501
                        Attorneys for World Wrestling Entertainment, Inc.

 Dated: April 6, 2020




 304617151 v1
